Title: John Adams to C. & R. Puller, 13 Dec. 1785
From: Adams, John
To: Puller, C. & R.


          
            
              Gentlemen
            
            

              Grosvenor square

              Decr. 13th. 1785
            
          

          on the 29 Novr. I accepted a Bill of
              Mr. Barclay No. 6. (by mistake
            as I suppose it ought to be No. 8) for 200£ st.—dated Paris
            24 Novr. at usance 1st. of
            y[thorn sign]e sett in favour of Mr. Grand.
          on this 13 Decr. I have accepted two
            Bills of 200£ st each drawn by Mr. Barlcay—dated
            Paris 1st. Decr. 1785—at usance,
              1st. of the sett in favour of Mr. Nicholas Darcell or order to be paid at your House on account of Willink
            & Van staphorst on act. of the United States of
            America—
          on the 1st. of Decr. I accepted a Bill of Dr. Tufts
            in favour of Samuel Elliot or order indorsed to Messrs.
            Harrisan Ansley & Co. for £100 st. at 30 day’s sight—this is to be Charged to the United
            states as part of my salary—
          I am &c

          
            
              J. A
            
          
          
            P.S. Decr. 13th. 1785—After the within was written, other Bills were presented to me and
              accepted vizt. No. 11. from
                Mr. Barclay in favour of Mr.
              Grands order for 100£ st. at usance 1st. of y[thorn sign]e sett.
              dated Paris Decr. 7. 1785 No.
              12 for 200£ st. in all other respects like No. 11.
          
          
            
              J. A
            
          
        